Citation Nr: 0013592	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-17 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for right inguinal 
hernia repair with residual nerve entrapment syndrome of the 
right femoral nerve, currently rated as 20 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
testicle disorder.

3.  Whether a claim for entitlement to service connection for 
right testicle disorder is well grounded.  

4.  Entitlement to service connection for right testicle 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1950 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  That rating decision continued a 10 
percent rating for a right inguinal hernia which had been in 
effect since April 1991.  Subsequently, an October 1993 
rating decision granted an increased rating of 20 percent for 
the veteran's service connected right inguinal hernia 
effective from April 1991.   

The issue involving rating the veteran's service connected 
hernia disorder is the subject of a remand which follows the 
Board's decision


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for a right testicle 
disorder in October 1993.  The veteran was notified of this 
decision in October 1993 but did not file an appeal 

3.  Competent medical evidence establishing a relationship 
between the veteran's current right testicle disorder and his 
service connected inguinal hernia has been received since the 
October 1993 RO decision.  

4.  The evidence received since the October 1993 RO decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

5.  The veteran is service connected for  right inguinal 
hernia repair with residual nerve entrapment syndrome of the 
right femoral nerve.

6.  There are numerous VA examination reports which reveal 
diagnoses of right testicle disorders.

7.  A March 1997 VA examination report specifically relates 
the veteran's right testicle pain to his service connected 
right inguinal hernia.  


CONCLUSIONS OF LAW

1.  The October 1993 decision of the RO denying service 
connection for a right testicle disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 1999).

2.  Evidence received since the October RO decision denying 
service connection for right testicle disorder is new and 
material, and the veteran's claim for service connection for 
right testicle disorder is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a 
right testicle disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen

The veteran has continued to assert that one of the reasons 
that he warrants an increased rating for his service 
connected right inguinal hernia is because of associated 
right testicle pain.  The issue of service connection for a 
right testicle disorder is inextricably intertwined with the 
issue involving an increased rating.  Because of the Board's 
favorabe decision on the issue involving new and material 
evidence, it is not necessary to remand this claim because no 
prejudice to the appellant results from the Board's 
consideration of this claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board does not address the substantive 
merits of the claim to service connection for a right 
testicle disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  


When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1999).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is does not bear directly 
and substantially on the matter under consideration, nor is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim the claim to reopen 
fails on that basis and the inquiry ends.  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In this case, the RO denied service connection for testicle 
disorders in an October 1993 rating decision and notified the 
veteran of the decision that same month.  The veteran did not 
appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

The matter under consideration in this case is whether a 
right testicle disorder is caused by, or related to, the 
veteran's service connected right inguinal hernia.  In order 
for the veteran's claim to be reopened, evidence must have 
been presented, or secured, since the October 1993 RO 
decision on the merits which is relevant to, and probative 
of, this matter under consideration.

In this case the evidence submitted since the October 1993 RO 
decision that refers to the veteran's testicle disorder 
includes a March 1997 VA examination report.  This report 
notes the existence of right testicle pain.  The examining 
physician's diagnosis was "right inguinal hernia with nerve 
entrapment syndrome as described, with an associated 
orchialgia of the right testicle."  The Board concludes that 
this evidence is new because it was not before the RO when it 
denied service connection for testicle disorders in October 
1993.  This evidence is also "material" because directly 
associates the veteran's right testicular pain with to his 
service connected right inguinal hernia. This evidence bears 
directly and substantially upon the specific matter under 
consideration, namely whether the veteran's right testicle 
disorder is related to his service connected right inguinal 
hernia.  The evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the October 1993 RO 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  The claim 
for service connection for a right testicle disorder is 
therefore reopened.  See Colvin, 1 Vet. App. 171; 38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 (1999).

II.  Well Grounded Determination

As noted above, when presented with a claim to reopen a 
previously finally denied claim, VA must perform a three-step 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999).  First, 
it must be determined whether the evidence submitted by the 
claimant is new and material.  Second, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  There 
is no duty to assist in the absence of a well-grounded claim.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. 
denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See 
also Winters v. West, 12 Vet. App. 203 (1999).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  Therefore, the Board 
must determine whether the veteran's claim for service 
connection for a right testicle disorder is well grounded.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

There are numerous VA examination reports which diagnose the 
veteran with right testicle disorders.  Specifically, in 
March 1997 VA examination of the veteran was conducted. The 
examining physician noted the veteran's history of right 
inguinal hernia and the presence of right testicle pain.  The 
examining physician's diagnosis was "right inguinal hernia 
with nerve entrapment syndrome as described, with an 
associated orchialgia of the right testicle."  This medical 
opinion specifically relates the veteran's right testicle 
disorders to his service connected right inguinal hernia.  
Therefore, the veteran meets all of the elements for his 
claim for service connection for a right testicle disorder to 
be well grounded.  

ORDER

New and material evidence having been submitted the claim for 
service connection for a right testicle disorder is reopened. 

The claim of entitlement to service connection for right 
testicle disorder is well grounded.  To this extent, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
right testicle disorder is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran's claim for service connection for a right 
testicle disorder is inextricably intertwined which his claim 
for an increased rating for his service connected right 
inguinal hernia.  Therefore, the issue involving service 
connection must be resolved before the veteran's increased 
rating claim can be properly rated.  

Generally, all disabilities , including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1999).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any on of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).  In the instant 
case, the RO may wish to consider rating the veteran's 
service connected right inguinal hernia on several diagnostic 
codes for the symptomatology which does not overlap.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:


1.  The RO should adjudicate the issue of 
entitlement to service connection for 
right testicle disorder.  

2.  Subsequently, the RO should 
adjudicate the issue of entitlement to an 
increased rating for right inguinal 
hernia repair with residual nerve 
entrapment syndrome of the right femoral 
nerve.  In this regard,  the RO should 
give full consideration to rating the 
veteran's service connected disability 
under separate diagnostic codes for the 
symptomatology which does not overlap.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

3.  If, and only if, the RO determines 
that the medical evidence of record is 
inadequate to properly rate the veteran's 
service connected debilities, the 
appropriate VA examination(s) should be 
ordered 


Once the foregoing has been accomplished, and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving the issues on 
appeal will be postponed until the remand action is 
completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



